



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Smith, 2012 ONCA
    761

DATE: 20121108

DOCKET: C55607

OConnor A.C.J.O., MacPherson and Cronk JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ryan Smith

Appellant

Jessica Sickinger, for the appellant

Vanita Goela, for the respondent

Heard and released orally: November 6, 2012

On appeal from the sentence imposed on March 7, 2012 by
    Justice John D.D. Evans of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant was convicted of possession of 168.5 pills oxycodone for
    the purpose of trafficking in Huntsville. He was sentenced to 18 months
    incarceration followed by two years probation on conditions and a 10 year
    prohibition order under s. 109 of the Criminal Code.

[2]

The appellant contends that the sentence of 18 months incarceration was
    manifestly unfit. In particular, he asserts that the sentencing judge did not
    explore sufficiently the principle of restraint with respect to youthful first
    offenders: see
R. v. Priest
(1996), 110 C.C.C. (3d) 289 (Ont. C.A.).

[3]

We do not accept this submission. The appellant was 29 years old at
    trial  other words, outside the normal criminal justice conception of a young
    offender. More importantly, the trial judge explicitly considered the
    imposition of a conditional sentence and rejected it, in part because of the
    harm caused by this drug and the destruction and even tragedy it reaps upon the
    community. Finally, the trial judge identified and was alive to the need to
    balance the principles of general deterrence and rehabilitation. He specifically
    took account of the latter principle in his reasons by recommending that the
    accused be considered for admittance into the intensive substance abuse program
    at OCI in Brampton.

[4]

The appellant submits that the sentencing judge provided inadequate
    reasons to explain the sentence he imposed.

[5]

We disagree. Although the reasons were brief, they were delivered soon
    after the submissions of counsel and were explicitly responsive to those
    submissions. And, as mentioned above, they considered and balanced the relevant
    factors in a sentencing context.

[6]

In summary, in our view the sentencing judge imposed a fit sentence and
    did not err in principle. The appeal is dismissed.

D. OConnor A.C.J.O.

J.C. MacPherson J.A.

E.A. Cronk J.A.


